    Case 1:18-cv-00223-PLM-RSK ECF No. 18 filed 01/04/19 PageID.64 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


LELAND FOSTER,

               Plaintiff,                                     CASE NO. 1:18-cv-223
v

MANGAT PROPERTY, LLC,                                         HON. PAUL L. MALONEY
a Michigan limited liability company,

               Defendant.


 Owen B. Dunn, Jr. (P66315)                          Gary P. Bartosiewicz (P28934)
 Valerie J. Fatica (0083812)                         LENNON, MILLER, O’CONNOR &
 LAW OFFICES OF OWEN DUNN, JR.                       BARTOSIEWICZ, PLC
 AttorneyS for Plaintiff                             Attorneys for Defendant
 The Ottawa Hills Shopping Center                    151 S. Rose Street, Suite 900
 4334 W. Central Avenue, Suite 222                   Kalamazoo, Michigan 49007
 Toledo, OH 43615                                    (269) 381-8844
 (419) 241-9661



                        STIPULATION AND ORDER OF DISMISSAL


        NOW COME the parties, by and through their respective counsel, and hereby jointly

stipulate as follows:

        IT IS HEREBY STIPULATED that all matters in controversy having been settled, pursuant

to a confidential Release and Settlement Agreement entered into between the parties, the parties

stipulate that this case may be dismissed with prejudice and without costs to Plaintiff, LELAND

FOSTER, and Defendant, MANGAT PROPERTY, LLC, a Michigan limited liability company. The

parties further stipulate that the Court may retain jurisdiction over this matter to enforce the terms

of the Release and Settlement Agreement.



       January 4, 2019
Dated: ______________                                 By: /s/ Owen    B. Dunn, Jr.
                                                                 _____________
                                                           Owen B. Dunn, Jr. (P66315)
 Case 1:18-cv-00223-PLM-RSK ECF No. 18 filed 01/04/19 PageID.65 Page 2 of 2




                                                             Attorney for Plaintiff


        January 4, 2019
Dated: ______________                                By:     ___________________
                                                            /S/ Gary P. Bartosiewicz
                                                             Gary P. Bartosiewicz (P28934)
                                                             Attorney for Defendant




         NOW, THEREFORE, IT IS HEREBY ORDERED that the above-entitled cause may
be and the same is hereby dismissed with prejudice and without costs to Plaintiff, LELAND
FOSTER, and Defendant, MANGAT PROPERTY, LLC, a Michigan limited liability company.
         IT IS FURTHER ORDERED that the Court retains jurisdiction over this matter to
enforce the terms of the Release and Settlement Agreement.


               This Order resolves the last pending claim and closes this file.



Dated:
                                                             Honorable Paul L. Maloney
                                                             United States District Court Judge




                                                 2
